Exhibit 10.2
Life Technologies Corporation
Deferred Compensation Plan
(as Amended and Restated Effective April 28, 2010)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        ARTICLE 1  
Definitions
    3      
 
        ARTICLE 2  
Eligibility
    8      
 
        ARTICLE 3   Eligibility, Enrollment, and Deferral Elections Under Core
Deferred Compensation and Directors Components of the Plan     9      
 
        ARTICLE 4  
In-Service Distributions and Unforeseeable Financial Emergencies
    18      
 
        ARTICLE 5  
Termination Benefit, Death, Disability Benefit, Change in Control Benefit
    20      
 
        ARTICLE 6  
Pre-Retirement Survivor Benefits Under Applera Plan
    22      
 
        ARTICLE 7  
Beneficiary Designation
    23      
 
        ARTICLE 8  
Leave Of Absence
    24      
 
        ARTICLE 9  
Termination, Amendment or Modification
    24      
 
        ARTICLE 10  
Administration
    25      
 
        ARTICLE 11  
Other Benefits and Agreements
    26      
 
        ARTICLE 12  
Claims Procedures
    26      
 
        ARTICLE 13  
Trust
    27      
 
        ARTICLE 14  
Miscellaneous
    28  

i



--------------------------------------------------------------------------------



 



LIFE TECHNOLOGIES CORPORATION
DEFERRED COMPENSATION PLAN
(as Amended and Restated Effective April 28, 2010)
Background and Purpose
          The Applera Corporation Deferred Compensation Plan (the “Applera
Plan”) was originally adopted to provide specified benefits to a select group of
management and/or highly-compensated employees of Applera Corporation
(“Applera”), a Delaware corporation, and its subsidiaries. The Applera Plan was
later used to provide benefits to eligible management and/or highly-compensated
employees of Applied Biosystems, Inc. (“ABI”), Applera’s successor.
          Applera, and later ABI, also sponsored the Excess Benefit Plan of
Applera Corporation (the “Excess Plan”). The Excess Plan was designed to provide
additional retirement benefits to those employees whose retirement benefits
under the Employee Pension Plan of Applied Biosystems, Inc., and/or the Employee
401(k) Savings Plan of Applied Biosystems, Inc., were limited due to the
application of Sections 415 and 401(a)(17) of the Internal Revenue Code.
          ABI merged with Invitrogen Corporation effective November 21, 2008. As
of the date of the merger, Invitrogen Corporation sponsored a nonqualified
deferred compensation plan (the “Invitrogen Plan”) benefiting a select group of
management and/or highly-compensated employees and non-employee directors of
Invitrogen Corporation.
          Following ABI’s merger with Invitrogen Corporation, the name of the
combined company was changed to “Life Technologies Corporation.” Life
Technologies Corporation amended and restated the Invitrogen Plan, the Applera
Plan, and the defined contribution component of the Excess Plan, combining them
into a single non-qualified deferred compensation plan. The combined plan, as so
amended and restated, is called the Life Technologies Corporation Deferred
Compensation Plan (the “Plan”). The Plan is effective April 28, 2010.
          The combined Plan has four major components: (1) a “Core Deferred
Compensation” component under which a select group of management and/or
highly-compensated employees of Life Technologies Corporation may elect to
defer, on a pre-tax basis, all or a portion of their annual salary, commission,
and/or cash bonus; (2) a “Non-employee Director” component under which
non-employee directors of Life Technologies Corporation may elect to defer, on a
pre-tax basis, a portion of their directors’ cash retainer; (3) an “Excess
Benefit” component which provides additional benefits to eligible Life
Technologies Corporation employees whose benefits are limited due to the
application of various limits imposed under the Internal Revenue Code; and (4) a
“Supplemental Contribution” component under which eligible employees of Life
Technologies Corporation can receive a discretionary contribution and/or
matching contribution.

1



--------------------------------------------------------------------------------



 



          The Plan is intended to reward such persons for their material
contributions to the continued growth, development, and future business success
of Life Technologies Corporation, and to provide them with incentives to put
forth maximum effort for the long-term success of Life Technologies Corporation.
The Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.
          It is intended that all amounts deferred and vested by employees of
Applera and/or ABI under either the Applera Plan or the Excess Plan prior to
January 1, 2005, and any amounts credited as earnings thereon, shall be
considered grandfathered from the application of Code Section 409A. Nothing in
this Plan is intended to affect such amounts, which shall be governed by the
terms of those plans as in effect on October 3, 2004.

2



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     For purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
          1.1 “Affiliate” means each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control within the meaning of Code
Section 414(c), provided that for purposes of determining when a Participant has
incurred a Separation from Service, the phrase “at least 50 percent” shall be
used in place of the phrase “at least 80 percent” in each place that phrase
appears in the Treasury Regulations issued thereunder.
          1.2 “Annual Bonus” shall mean any cash compensation payable under the
Company’s Incentive Compensation Plan (or successor plan(s)), sales incentive
compensation plan, or any other plan designated by the Committee (other than
Base Annual Salary), before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to each qualified plan of the Employer
or under Code Section 125 or 132(f) pursuant to plans established by the
Employer, provided that such amounts constitute “performance-based compensation”
within the meaning of Code Section 409A and any Treasury Regulations or other
guidance issued thereunder.
          1.3 “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Annual Salary and Annual Bonus that is deferred in accordance
with Article 3. In the event of the Participant’s death or Separation from
Service prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.
          1.4 “Annual Installment Payments” shall mean yearly payments of a
Participant’s Deferral Account, calculated as follows: The first Annual
Installment Payment shall be determined by calculating the value of the Deferral
Account as of the close of business on the applicable date. The value of the
Deferral Account on that date shall be multiplied by a fraction, the numerator
of which is one, and the denominator of which is the number of Annual
Installment Payments selected by the Participant. Each subsequent Annual
Installment Payment shall be determined by calculating the value of the Deferral
Account as of the anniversary of such date, and multiplying this amount by a
fraction, the numerator of which is one, and the denominator of which is the
number of Annual Installment Payments selected by the Participant, minus the
number of any Annual Installment Payments previously paid. By way of example, if
the Participant elects Annual Installment Payments to be made over a ten year
period, the first installment shall be 1/10 of the value of the Deferral Account
on the applicable date. The following year, the Annual Installment Payment shall
be 1/9 of the value of the Deferral Account as of the anniversary of the
applicable date, and so on.
          1.5 “Applera Plan” shall mean the Applera Corporation Deferred
Compensation Plan, as in effect prior to the Effective Date of the Plan.

3



--------------------------------------------------------------------------------



 



          1.6 “Base Annual Salary” for Participants in the Core Deferred
Compensation and Excess Benefit components of the Plan shall mean amounts
reportable on the Participant’s Form W-2 for a Plan Year as compensation for
services to the Employer, but excluding reimbursements or other expense
allowances, the value of fringe benefits (both cash and non-cash), moving
expenses, all long-term incentive awards reportable as income, any Annual Bonus
that may be awarded to a Participant, and welfare benefits under plans
established by the Employer (except for amounts not currently includible in the
Participant’s income pursuant to Code Sections 125, 132(f), or 402(e)(3));
provided, that in no event will any amount paid to a Participant under the
Employer’s long-term disability program be eligible for deferral under the Plan.
          1.7 “Beneficiary” shall mean one or more individuals, trusts, estates,
or other entities, designated in accordance with Article 7, that are entitled to
receive benefits under the Plan upon the death of a Participant.
          1.8 “Board” shall mean the Board of Directors of the Company.
          1.9 “Change in Control” shall, effective as of the Effective Date,
mean: (i) a change in the ownership of the Company; (ii) a change in the
effective control of the Company: or (iii) a change in the ownership of a
substantial portion of the assets of the Company, as such events are described
within the default meaning of a “change of control” contained in the Treasury
Regulations issued pursuant to Code Section 409A.
          1.10 “Claimant” shall mean any Participant or Beneficiary of a
deceased Participant who submits a claim described in Section 12.1.
          1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
          1.12 “Committee” shall mean the committee described in Article 10.
          1.13 “Company” shall mean Life Technologies Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.
          1.14 “Company Stock” shall mean whichever of the following is
applicable: (i) so long as the Company has only one class of common stock, that
class of stock; or (ii) in the event that the Company at any time has more than
one class of stock, the class (or classes) of the Company’s stock that
constitutes “employer securities” as that term is defined in Code
Section 409(l).
          1.15 “Company Stock Fund” shall mean an unsegregated fund maintained
under the Plan, which is to be invested in Company Stock.
          1.16 “Core Deferred Compensation Component” shall mean that portion of
the Plan the purpose of which is to permit eligible management and/or
highly-compensated Employees to defer a portion of their Base Annual Salary
and/or Annual Bonus.

4



--------------------------------------------------------------------------------



 



          1.17 “Deferral Account” shall mean an account to which shall be
credited (i) the sum of all of a Participant’s Annual Deferral Amounts
(including deferrals made prior to the Effective Date), plus (ii) amounts
credited in accordance with all the applicable crediting provisions of the Plan
that relate to the Participant’s Deferral Account (including amounts credited
prior to the Effective Date), plus (iii) the sum of all of Company contributions
under the Excess Benefit Component and Supplemental Contribution Component less
(iii) all distributions made to the Participant and his / her Beneficiary
pursuant to the Plan that relate to the Participant’s Deferral Account, and less
(iv) amounts debited in accordance with all the applicable debiting provisions
of the Plan that relate to the Participant’s Deferral Account. The Deferral
Account shall be a notional bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his / her designated Beneficiary, pursuant to the Plan.
          1.18 “Director” shall mean a non-employee member of the Board.
          1.19 “Director’s Fees” shall mean any cash retainer fee or other cash
fee paid by the Company to a Director during the Plan Year as consideration for
the Director’s service to the Company.
          1.20 “Disability” or “Disabled” shall have the meaning of such term as
set forth in the Life Technologies Corporation Long-Term Disability Plan
covering employees on the U.S. payroll, or any successor plan or policy
providing long-term disability benefits to employees on the U.S. payroll,
provided such meaning shall at all times be consistent with the definition of
“disability” under Code Section 409A and the Treasury Regulations issued
thereunder.
          1.21 “Effective Date” shall mean April 28, 2010, the date on which the
Plan was adopted and approved by the Compensation and Organizational Development
Committee (the “C&OD Committee”) of the Board.
          1.22 “Employee” shall mean a person who is an employee of the Employer
and paid under the U.S. payroll.
          1.23 “Employer” shall mean the Company and/or any of its Affiliates
(in existence as of the Effective Date or thereafter formed or acquired).
          1.24 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
          1.25 “Excess Benefit Component” shall mean the portion of the Plan the
purpose of which is to provide additional retirement and/or savings benefits to
eligible Employees whose retirement and/or savings benefits are limited due to
the application of the Code.
          1.26 “Excess Plan” shall mean the Excess Benefit Plan of Applera
Corporation, as in effect prior to the Effective Date of the Plan.

5



--------------------------------------------------------------------------------



 



          1.27 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time.
          1.28 “Fair Market Value” shall mean, with respect to a share of
Company Stock on any particular date, the closing sales price of such share of
Company Stock on the NASDAQ Stock Market as of 4:00 p.m. EST on the date in
question (or the immediately preceding trading day, if the date in question is
not a trading day).
          1.29 “Grandfathered Benefits” shall mean those amounts deferred and
vested under either the Applera Plan or the Excess Plan prior to January 1,
2005, and any amounts credited as earnings thereon.
          1.30 “Grant Agreement” shall mean the agreement setting forth the
terms and conditions of any grant of Stock Units under the Plan, the form of
which shall be determined and approved by the Compensation & Organizational
Development Committee of the Board.
          1.31 “Identification Date” for the purpose of determining Specified
Employees shall mean December 31.
          1.32 “In-Service Distribution” shall mean the payout set forth in
Section 4.1.
          1.33 “Invitrogen Plan” shall mean the Invitrogen Corporation Deferred
Compensation Plan, as in effect prior to the Effective Date of this Plan.
          1.34 “Measurement Fund(s)” shall mean those investment alternatives,
other than the Company Stock Fund, selected by the Benefits Finance Committee
and among which a Participant may direct the deemed investment of his / her
Deferral Account for the purpose of crediting additional amounts to such
Deferral Account, as described in Section 3.6. The Benefits Finance Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund
on a prospective basis at any time and in any manner it deems appropriate.
          1.35 “Participant” shall mean any Employee or Director who is eligible
or selected to participate in any portion of the Plan.
          1.36 “Plan” shall mean, effective as of the Effective Date, the Life
Technologies Corporation Deferred Compensation Plan, which shall be evidenced by
this instrument, as it may be amended from time to time.
          1.37 “Plan Year” shall mean the period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year. Plan
Year for purposes of the Directors Component shall mean the period of time
beginning on the Company’s annual shareholder meeting and ending one year later.

6



--------------------------------------------------------------------------------



 



          1.38 “Pre-Retirement Survivor Benefit” shall mean the benefit
described in Article 6.
          1.39 “Savings Plan” shall mean the Life Technologies Corporation
401(k) Savings and Investment Plan.
          1.40 “Separation from Service” shall mean, with respect to any
Participant who is an Employee, the severing of employment or service with the
Employer, voluntarily or involuntarily, for any reason (other than death or
Disability) within the default definition of a “separation from service”
contained in Code Section 409A and the Treasury Regulations issued thereunder.
     “Separation from Service” with respect to a Participant who is a Director
shall mean the Participant’s cessation of service as a member of the Board, for
any reason, provided that the cessation of service is a good-faith and complete
termination of the Participant’s relationship with the Employer, within the
meaning of Code Section 409A and the Treasury Regulations issued thereunder. If,
at the time a Participant’s service as Director ends, the Participant begins
providing services to the Employer as an Employee, the Participant shall not
experience a Separation from Service under the terms of the Plan until the
Participant experiences a Separation from Service with the Employer as an
Employee within the default meaning of a “separation from service” contained in
Code Section 409A and the Treasury Regulations issued thereunder.
          1.41 “Separation from Service for Cause” shall mean any termination of
employment by the Company due to misconduct or unsatisfactory performance for
any of the following reasons: (i) commission of a crime against the Company, its
affiliates, customers or employees, whether prosecuted or not; (ii) commission
of any other crime or violation of law, statute or regulation that creates an
inability to perform job duties; (iii) failure or inability to perform job
duties due to intoxication by drugs or alcohol during working hours;
(iv) conflict of interest, not specifically waived in advance by the Company;
(v) unauthorized release of confidential information that belongs to the
Company, its affiliates, customers or employees; (vi) habitual neglect of
duties; (vii) unsatisfactory performance of job duties or insubordination
(including but not limited to refusal to comply with established policies or
procedures or failure to follow instructions of a supervisor); (viii) other
misconduct including, but not limited to: falsification of the Company’s
records, including timekeeping records and the employee’s application for
employment; nonadherence to the Company’s policies, unlawful discrimination or
harassment of another employee, customer or supplier; theft; unauthorized use or
possession of property belonging to the Company, a co-worker or customer;
possession of firearms, controlled substances, or illegal drugs on the Company’s
premises or while performing the Company’s business; and any other conduct
interfering with work performance or constituting an unsafe, unethical, or
unlawful practice.
          1.42 “Specified Employee” shall mean a Participant who satisfies the
requirements of a “key employee” under Code Section 416(i)(1)(A)(i), (ii) or
(iii),

7



--------------------------------------------------------------------------------



 



determined without regard to Code Section 416(i)(5), at any time during the
twelve (12) month period ending on the Identification Date. However, no more
than 50 Participants who are “officers” of the Employer, determined as provided
in Treasury Regulation Section 1.416-1, may be treated as “key employees.” If
the Participant is a key employee as of any Identification Date, such
Participant will be treated as a Specified Employee for the entire 12-month
period beginning on the first day of the fourth month next following the
Identification Date.
          1.43 “Stock Units” means the hypothetical or notional shares of
Company Stock that are credited to the Participant’s Deferral Account pursuant
to Section 3.7.
          1.44 “Supplemental Contribution Component” shall mean the portion of
the Plan the purpose of which is to provide additional company contributions in
the form of a discretionary contribution and/or matching contribution.
          1.45 “Termination Benefit” shall mean the benefit set forth in
Article 5.
          1.46 “Trust” shall mean a grantor trust established or to be
established by the Company for the purpose of accumulating funds to satisfy the
obligations incurred under the Plan.
          1.47 “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, his / her
spouse, his / her designated Beneficiary, or his / her dependents (as defined in
Code Section 152(a), without regard to Code Sections 152(b)(i), 152(b)(2) and
152(d)(i)(B)) or (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee. Notwithstanding the foregoing, an
“Unforeseeable Financial Emergency” with respect to Grandfathered Benefits shall
mean the definition applicable such events prior to January 1, 2005.
          1.48 “Years of Service” shall mean each one year period for which the
Participant receives vesting service credit under the terms of the Plan, using
the elapsed time method for such purposes.
ARTICLE 2
Eligibility
          2.1 Eligibility. The eligibility and enrollment requirements for each
of the deferred compensation components of the Plan are described in Article 3.

8



--------------------------------------------------------------------------------



 



ARTICLE 3
Eligibility, Enrollment, and Deferral Elections Under
Core Deferred Compensation and Directors Components of the Plan
          3.1 Eligibility/Enrollment Requirements. Effective January 1, 2011,
each Employee who is paid on the U.S. payroll and employed in Band 9 or higher
shall be eligible to participate in the Core Deferred Compensation Component of
the Plan. Notwithstanding the foregoing, any Employee who was a participant in
either the Applera Plan or the Invitrogen Plan on the day immediately prior to
the Effective Date shall be eligible to participate in the Core Deferred
Compensation Component of the Plan effective as of the Effective Date through
December 31, 2010, based on Deferral Elections made by the Employee pursuant to
the Applera Plan or the Invitrogen Plan, as applicable. On or after the
Effective Date, each Director shall be eligible to participate in the Director’s
Component of the Plan. Notwithstanding the foregoing, effective as of the
Effective Date, each Employee who is paid on the U.S. payroll and employed in
Band 9 or higher shall be eligible to defer Annual Bonus, if any, subject to the
requirements imposed by Section 3.3(b).
          3.2 Deferral Elections Under Core Deferred Compensation and Directors
Components. Effective as of the Effective Date, a Participant in the Core
Deferred Compensation component of the Plan may elect to defer (such election, a
“Deferral Election”), as his / her Annual Deferral Amount, up to 75% of his /
her Base Annual Salary and up to 100% percent of his / her Annual Bonus, each
after reduction for any amounts withheld to pay employment taxes or other
permitted payroll deductions. A Participant’s Deferral Election with respect to
his / her Annual Bonus will be effective, however, only if the Participant is an
active Employee of the Employer (or on an approved leave of absence) on the date
the Participant’s Annual Bonus would have been distributed. Effective as of the
Effective Date, a Participant in the Directors Component of the Plan may make a
Deferral Election to defer up to 100% of their Director’s Fees. A Participant’s
Deferral Elections shall be made in increments of one percent (1%).
          3.3 Deferral Election Requirements.
               (a) Deferrals of Base Annual Salary or Director’s Fees. Effective
as of the Effective Date, a Participant’s Deferral Election with respect to Base
Annual Salary or Director’s Fees shall be made in accordance with Code
Section 409A, as follows:
                    (i) In general, a Participant’s Deferral Election with
respect to Base Annual Salary or Director’s Fees will be effective only if made
prior to the Plan Year in which such Base Annual Salary or Director’s Fees will
be earned.
                    (ii) Notwithstanding the foregoing, if a Participant first
becomes eligible to participate in the Core Deferred Compensation Component of
the Plan after the beginning of the Plan Year, the Participant’s initial
Deferral Election with respect to Base Annual Salary will be effective only if
made not later than 30 days after the date on which the Participant first
becomes eligible to participate in the Core Deferred

9



--------------------------------------------------------------------------------



 



Compensation Component of the Plan. If a Participant first becomes eligible to
participate in the Director’s Component of the Plan after the beginning of the
Plan year, the Participant’s initial Deferral Election with respect to
Director’s Fees will be effective only if made not later than 30 days after the
date on which the Participant first becomes eligible to participate in the
Directors Component of the Plan, which shall be the date the Participant becomes
a new Director. The Participant’s Deferral Elections under this
Section 3.3(a)(ii) shall be effective only with respect to Base Annual Salary or
Director’s Fees earned after the date of the Participant’s initial Deferral
Elections with respect to such amounts.
                    (iii) A Participant’s Deferral Election with respect to his
/ her Base Annual Salary or Director’s Fees must be made for each Plan Year as
described in this Section 3.3(a). If a Participant does not make a Deferral
Election as described herein, he or she shall be deemed to have elected not to
defer Base Annual Salary or Director’s Fees for such Plan Year.
               (b) Deferral of Annual Bonus. Effective as of the Effective Date,
a Participant’s Deferral Election with respect to Annual Bonus shall be made in
accordance with Code Section 409A, as follows:
                    (i) In general, a Participant’s Deferral Election with
respect to an Annual Bonus will be effective only if made prior to the Plan Year
in which the performance period for such Annual Bonus commences.
                    (ii) Notwithstanding the foregoing, provided that any Annual
Bonus paid to a Participant (A) is considered “performance-based compensation”
under Code Section 409A, (B) is based on services performed by the Participant
over a period of at least 12 months, and (C) is not readily ascertainable at the
time the Participant’s Deferral Election is made, then, subject to the
requirements of Section 3.3(a)(ii), the Participant’s Deferral Election with
respect to the Annual Bonus will be effective only if made at least six months
prior to the end of the performance period applicable to such Annual Bonus, as
the Committee may determine and permit.
                    (iii) A Participant’s Deferral Election with respect to
their Annual Bonus must be made for each Plan Year as described in this
Section 3.3(a). If a Participant does not make an election as described above,
he or she shall be deemed to have elected not to defer his or her Annual Bonus
for such Plan Year.
               (c) Time and Form of Benefit Payments. Participants may elect to
receive each year’s Base Annual Salary, Annual Bonus, or Director’s Fee that was
deferred in accordance with Section 3.3(a) and (b) either (i) in a lump sum as
an In-Service Distribution (except for deferrals that were invested in the
Company Stock Fund) or (ii) pursuant to the form and timing of distribution
provisions contained in Article 5.
               (d) Additional Elections. The Participant shall also make such
other elections as the Committee deems necessary or desirable under the Plan.
All elections shall be made in such form and manner as the Committee shall
direct or permit.

10



--------------------------------------------------------------------------------



 



          3.4 Withholding of Annual Deferral Amounts.
               (a) Generally. For each Plan Year in which a Deferral Election is
in effect, the Employer shall withhold from the Participant’s Base Annual
Salary, Director’s Fees and/or Annual Bonus, as the case may be, such amount, if
any, elected by the Participant as his / her Annual Deferral Amount. Base Annual
Salary shall be withheld from each regularly scheduled Base Annual Salary
payroll, as adjusted from time to time for increases and decreases in the
Participant’s Base Annual Salary, commencing with the later of (i) the first
full pay period beginning after the beginning of the Plan Year, or (ii) the
first full pay period after the Participant’s Deferral Election becomes
effective. The Annual Bonus and/or Director’s Fees portion of the Annual
Deferral Amount shall be withheld at the time the Annual Bonus and/or Director’s
Fees would otherwise be paid to the Participant.
               (b) Commencement of Participation. An Employee shall participate
in the Plan commencing with the first full pay period or payment date commencing
after he or she has satisfied the enrollment requirements, and his / her
Deferral Election has become effective as provided in Section 3.3.
               (c) Termination of Participation and/or Deferrals. A
Participant’s Deferral Elections under the Plan shall terminate as of the date
of (i) his / her Separation from Service as an Employee, (ii) his / her
Separation from Service as a Director, or (iii) the date the Participant no
longer meets the eligibility requirements of the Plan. In addition, a
Participant’s Deferral Elections under the Plan will be terminated for the
remainder of any Plan Year in which occurs an Unforeseeable Financial Emergency
with respect to such Participant.
          3.5 Vesting. A Participant shall at all times be 100% vested in any
deferrals of Base Annual Salary, Director’s Fees, and/or Annual Bonus, and any
earnings thereon, held in his or her Deferral Account.
          3.6 Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee in its sole discretion, amounts shall be credited or debited to a
Participant’s Deferral Account in accordance with the following rules:
               (a) Investment of Deferrals of Annual Deferral Amount or
Director’s Fees. A Participant, in connection with any Deferral Election made in
accordance with Section 3.2 above, shall elect, in such form and manner as the
Committee may direct or permit, the percentage of Annual Deferral Amount that
will be deemed invested in each available Measurement Fund or, in the case of
his / her Annual Bonus if so elected, in the Company Stock Fund. Such initial
investment election shall be made as of the date the Participant commences or
recommences participation in the Plan and shall continue to apply to the
Participant’s Annual Deferral Amount, unless changed in accordance with the next
sentence. The Participant may make changes to his / her investment elections at
such times and in such manner as the Committee may permit, and such elections
shall apply to the Participant’s Annual Deferral Amount from and

11



--------------------------------------------------------------------------------



 



after the effective date of such election. Any investment election timely and
properly made pursuant to this Section 3.6(a) with respect to the Participant’s
Annual Deferral Amount shall remain in effect until changed by the Participant.
The Committee shall have complete discretion to adopt and revise procedures to
be followed in making investment elections. Notwithstanding the foregoing,
pursuant to the restrictions imposed by Section 3.7(c), amounts invested in the
Company Stock Fund may not be reallocated to other Measurement Funds.
               (b) Investment of Existing Account Balances. A Participant shall
elect, in such form and manner as the Committee may direct or permit, the
percentage of the Participant’s Deferral Account that will be deemed invested in
each Measurement Fund. The Participant may make changes to such investment
elections at such times and in such manner as the Committee may permit, and such
investment elections shall apply to the Participant’s Deferral Account from
after the effective date of such change of election. Notwithstanding the
foregoing, pursuant to the restrictions imposed by Section 3.7(c), amounts
invested in the Company Stock Fund may not be reallocated to other Measurement
Funds. Any investment election timely and properly made pursuant to this Section
3.6(b) with respect to the Participant’s Deferral Account shall remain in effect
until changed by the Participant. The Committee shall have complete discretion
to adopt and revise procedures to be followed in making investment elections.
               (c) Proportionate Allocation. In making any election described in
Section 3.6(a) and (b) above, the Participant shall specify any whole percentage
of his or her Annual Deferral Amount and/or Deferral Account to be allocated to
each available Measurement Fund or to the Company Stock Fund. Such amounts shall
be allocated to each selected Measurement Fund or to the Company Stock Fund as
though the Participant was making an investment in such Measurement Funds or in
the Company Stock Fund. Such election shall be made in such form and manner as
the Committee shall direct or permit. Notwithstanding the foregoing, pursuant to
the restrictions imposed by Section 3.7(c), amounts invested in the Company
Stock Fund may not be reallocated to other Measurement Funds.
               (d) Crediting or Debiting Method. The performance of each
Measurement Fund (whether positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the actual performance of the
Measurement Funds themselves. A Participant’s Deferral Account shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant as though: (i) the Participant’s Deferral Account
was invested in the Measurement Fund(s) selected by the Participant, in the
percentages specified by the Participant, as of the close of business on such
date and at the closing price on such date; (ii) the Participant’s Annual
Deferral Amount was invested in the Measurement Fund(s) selected by the
Participant, in the percentages specified by the Participant as of the close of
business on the business day on which such amounts are actually credited from
the Participant’s Base Annual Salary, Annual Bonus or Director’s Fees, as the
case may be, and at the closing price on such date; and (iii) any distribution
made to the Participant which decreased the amounts held in his or her Deferral
Account ceased being invested in the Measurement

12



--------------------------------------------------------------------------------



 



Fund(s), in the applicable percentages, as of the business day prior to the
distribution, and at the closing price on such date.
               (e) No Actual Investment. Notwithstanding any other provision of
the Plan to the contrary, the Measurement Fund(s) are to be used for measurement
purposes only, and a Participant’s election of any such Measurement Fund(s), the
allocation of his / her Annual Deferral Amount and/or Deferral Account thereto,
the calculation of additional amounts and the crediting or debiting of such
amounts to a Participant’s Deferral Account shall not be considered or construed
in any manner as an actual investment of, or as a requirement or direction to
actually invest, the Participant’s Annual Deferral Amount or Deferral Account in
any such Measurement Fund(s). In the event that the Company or the trustee of
the Trust, each in its own discretion, decides to invest funds in any or all of
the Measurement Funds, no Participant shall have any rights in or to such asset
investments themselves. Without limiting the foregoing, a Participant’s Deferral
Account shall at all times be a bookkeeping entry only and shall not represent
any investment made on the Participant’s behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company. If a
Participant fails to elect a Measurement Fund in which to invest his / her
Annual Deferral Amount and/or Deferral Account, the default investment fund
selected by the Committee shall be deemed to be the Measurement Fund selected by
the Participant, subject to the Participant’s right to change such Measurement
Fund as provided under the Plan. Notwithstanding the preceding sentence, any
Make-Up Match shall automatically be deemed to be invested in the default
investment fund selected by the Committee. A participant may thereafter
reallocate any Make-Up Match deemed invested in such default investment fund in
accordance with Section 3.6(b).
          3.7 Company Stock Fund.
               (a) Investment in Company Stock Fund. In addition to selecting
one or more Measurement Funds in which his / her Annual Bonus may be invested
pursuant to Section 3.6, a Participant may also elect to invest all or any
portion of his / her Annual Bonus or Director’s Fees in the Company Stock Fund.
The Participant’s election to invest all or a portion of his / her Annual Bonus
or Director’s Fees in Stock Units shall be made at the same time, and in such
form and manner, as an election to allocate a portion of the Participant’s
Annual Bonus or Director’s Fees among one or more Measurement Funds. In
addition, the Supplemental Company Match contributed by the Company relative to
Annual Bonus deferrals on the Participant’s behalf will, as provided in
Section 3.10, be invested in Stock Units held in the Company Stock Fund.
Pursuant to the restrictions imposed by Section 3.7(c), amounts invested in the
Company Stock Fund may not be reallocated to other Measurement Funds.
     Investment in the Company Stock Fund, as described in this Section 3.7, is
intended to comply with all applicable conditions of Rule 16b-3 of the Exchange
Act. The Committee shall administer the Plan so that investments in the Company
Stock Fund under this Section 3.7 shall be exempt from or comply with Section 16
of the Exchange Act, and shall have the right to restrict or rescind any
investment, or impose other rules

13



--------------------------------------------------------------------------------



 



and requirements, to the extent it deems necessary or desirable for such
exemption or compliance to be met.
               (b) Amounts Invested. Any portion of a Participant’s Annual Bonus
or Supplemental Company Match that is invested in Company Stock, shall be
invested in Stock Units (whether whole or partial). The number of Stock Units
shall be determined based on then Fair Market Value of the Company Stock on the
date of grant. The Fair Market Value of any partial shares of Company Stock
attributable to the investment of any or all of the Participant’s Annual Bonus
or Supplemental Company Match in the Company Stock Fund shall be allocated to
the Participant’s Deferral Account.
               (c) No Re-Allocation of Investments. Unlike amounts deemed
invested in the Measurement Funds pursuant to Section 3.6, amounts a Participant
has elected to invest in shares of Company Stock may not later be reallocated to
other Measurement Funds. In accordance with Section 3.7(a), the Committee may
restrict additional investments, rescind investments, or impose other rules or
procedures, to the extent deemed desirable by the Committee in order to comply
with the Exchange Act, including, without limitation, application of the review
and approval provisions of this Section 3.7(c) to Participants who are not
subject to Section 16 of the Exchange Act.
               (d) Company Stock Splits and Other Capital Reorganization. Any
Company Stock received by the Company Stock Fund as a result of a stock split or
a reorganization or other recapitalization of the Company shall be allocated, on
a pro rata basis, as soon as practicable after its receipt to the accounts of
those Participants having investments in Stock Units.
               (e) Distribution. All distributions under the Plan shall be made
in cash with the exception of Stock Units which shall be made in shares of
Company Stock.
          3.8 Benefits Under the Excess Benefit Component of the Plan.
               (a) Eligibility and Enrollment. Any Employee on the U.S. payroll
whose contributions, whether elective deferrals or Company contributions, to the
Savings Plan are limited due to the application of the Code, shall automatically
participate in the Excess Benefit Component of the Plan.
               (b) Amount of Benefits. Participants in the Excess Benefit
Component of the Plan shall receive an amount (the “Make-Up Match”) equal to the
sum of the following amounts:
                    (i) Prior to the Effective Date, amounts accrued under the
Excess Plan equal to the Employer Matching Contributions which would have been
allocated on the Participant’s behalf under Article III of the Employee (401(k)
Savings Plan of Applera Corporation (the “Applera Savings Plan”) and/or
Article III of the Savings Plan, if the limitations under Code Sections 415 and
401(a)(17) were not

14



--------------------------------------------------------------------------------



 



applicable, adjusted to take into account investment income and gain or loss on
such amounts as provided under the terms of the Excess Plan.
                    (ii) On or after the Effective Date, an amount equal to the
Employer Matching Contributions which would have been allocated on the
Participant’s behalf under Article III of the Savings Plan if the limitations
under Code Sections 415 and 401(a)(17) were not applicable.
                    (iii) In order to receive the amount described in
Section 3.8(b)(ii), above, a Participant must make pre-tax contributions under
the Savings Plan equal to the Code Section 402(g) limitation in effect for the
Plan Year. In addition, the Participant must be actively employed by the
Employer (or on an approved leave of absence) on the last day of the Plan Year
with respect to which the Make-Up Match is made. Effective as of the Effective
Date, the amount of the Make-Up Match shall be equal to the lesser of: (1) four
and one-half percent (4.5%) of the Participant’s gross compensation before
pre-tax reductions as determined under the Savings Plan, or (2) the Code Section
402(g) limitation in effect for the plan Year offset by any Employer Matching
Contributions made on the Participant’s behalf pursuant to the terms of the
Savings Plan. Effective as of the Effective Date, any Make-Up Match allocated to
a Participant shall be invested in the Measurement Fund(s) selected by the
Benefits Finance Committee.
               (c) Time and Form of Benefit Payments.
                    (i) Any Make-up Match attributable to amounts accruing or
contributed to the Savings Plan prior to the Effective Date, as described in
Section 3.8(b)(i), shall be payable to the Participant or his / her Beneficiary
in a single lump sum on the date that is six (6) months after the Participant’s
Separation from Service (or within 30 days following that date if it is not
reasonably practicable to distribute it by then).
                    (ii) The Make-Up Match described in Section 3.8(b)(ii) shall
be payable to the Participant or his / her Beneficiary in the form of a lump
sum.
               (d) Vesting. A Participant shall not have a right to receive a
Make-up Match under this Plan unless:
                    (i) For purposes of the portion of the Make-up Match for the
Plan Year determined as provided in Section 3.8(b)(i), the Participant has
completed Years of Service under the Applera Savings Plan in accordance with the
following schedule;

          Years of Vesting Service   Vesting Percentage
 
       
Less than 1
    0 %
More than 1 but less than 2
    50 %
More than 2
    100 %

15



--------------------------------------------------------------------------------



 



                    (ii) For purposes of the portion of the Make-Up Match for
the Plan Year determined as provided in Section 3.8(b)(ii) ), the Participant
has completed Years of Service under the Savings Plan in accordance with the
following schedule:

          Years of Vesting Service   Vested Percentage
 
       
Less than 1
    0 %
More than 1, but less than 2
    50 %
More than 2
    100 %

               (e) Forfeiture. A forfeiture will occur if a Participant
Separates from Service with the Employer when the Participant is less than one
hundred percent (100%) vested in his / her Make-Up Match as described above. The
unvested interest in a Participant’s Make-up Match shall be forfeited as of the
date on which the Participant experiences a Separation from Service.
Notwithstanding the number of Years of Service, the Make-Up Match provided for
in this Section 3.8 will also be forfeited upon a Separation from Service for
Cause.
                    Any portion of the Make-up Match that is forfeited as
provided in this Section 3.8(e) may be used by the Company to pay Plan expenses
or to fund any Make-Up Match for other Participants. To the extent permissible
under Code Section 409A, and notwithstanding any provision which may be included
in a Participant’s Grant Agreement to the contrary, any Supplemental Company
Match shall be forfeited (or will have to be repaid) following a Separation from
Service due to a finding by the Committee that the Participant engaged in any of
the “Prohibited Activities” outlined in the Company’s most recent form of equity
grant agreement.
               (f) Special Vesting Rule. On or after the Effective Date,
notwithstanding the number of Years of Service credited to a Participant, a
Participant shall be 100% vested in any Make-Up Match held in his or her
Deferral Account following a Change in Control, the Participant’s death,
Disability, or involuntary Separation from Service without Cause (as the term
“Cause” is defined in Section 1.41).
          3.9 Benefits under the Supplemental Contribution Component of the
Plan. Under the Supplemental Contribution Component of the Plan, Participants
can receive a supplemental Company matching contribution and/or a discretionary
Stock Unit grant, as described in Sections 3.10 and 3.11, respectively.
          3.10 Benefits Under the Supplemental Company Match.
               (a) Eligibility. Effective as of the Effective Date, a
Participant, other than a Director, in the Core Deferred Compensation Component
of the Plan shall be eligible to receive an additional matching contribution
from the Company (the “Supplemental Company Match”) for a particular Plan Year
if:

16



--------------------------------------------------------------------------------



 



                    (i) the Participant receives an Annual Bonus for such Plan
Year, with respect to which the Participant makes a Deferral Election pursuant
to Section 3.3(b);
                    (ii) the Participant is employed by the Employer (or on an
approved leave of absence) on the date on which the Supplemental Company Match
is credited to the Participant’s Deferral Account; and
                    (iii) the Participant elects to invest all or a portion of
the Annual Bonus he or she elects to defer for such Plan Year in the Company
Stock Fund pursuant to Section 3.7.
               (b) Amount and Investment of Match. The Supplemental Company
Match shall be an amount determined each year at the discretion of the C&OD
Committee which shall range between 0% and 50% of the portion of the
Participant’s Deferral Election with respect to the Participant’s Annual Bonus
for a particular Plan Year that the Participant elects to invest in the Company
Stock Fund. The amount of the matching contribution shall not exceed the lesser
of (i) the percentage determined in the preceding sentence of the Participant’s
target Annual Bonus for the year, or (ii) the portion of the Annual Bonus that
the Participant elects to defer for such Plan Year. The Supplemental Company
Match shall be invested in the Company Stock Fund as provided in Section 3.7.
               (c) Vesting. A Participant’s right to receive a distribution of
the Supplemental Company Match, if any, for any particular Plan Year shall be
forfeited unless the Participant has completed three Years of Service with
respect to each year’s grant of the Supplemental Company Match. The Plan Year in
which occurs the payment of the Participant’s Annual Bonus with respect to which
a grant of Supplemental Company Match is made to the Participant shall
constitute the first Year of Service with respect to each grant of Supplemental
Company Match for purposes of this Section 3.10(c). A Participant shall also be
100% vested in his or her Supplemental Company Match upon the attainment of age
60 with at least 10 Years of Service. Notwithstanding the preceding sentence, if
a Participant who is age 60 with 10 Years of Service Separates from Service
(other than a Separation from Service for Cause) before completing three Years
of Service with respect to any year’s Supplemental Company Match, the payment of
that year’s Supplemental Company Match shall be delayed until the Participant
would have satisfied the three year vesting requirement had the Participant
remained an Employee following the date of his or her actual Separation from
Service.
               (d) Forfeiture. To the extent permissible under Code
Section 409A, and notwithstanding any provision which may be included in a
Participant’s Grant Agreement to the contrary, any Supplemental Company Match
shall be forfeited (or will have to be repaid) following either (i) a Separation
from Service for Cause, or (ii) a finding by the Committee in its sole
discretion that the Participant engaged in any of the “Prohibited Activities”
outlined in the Company’s most recent form of equity grant agreement.

17



--------------------------------------------------------------------------------



 



               Any portion of Supplemental Company Match that is forfeited as
provided in this Section 3.10(d) may be used by the Company to pay Plan expenses
or to fund the Supplemental Company Match for other Participants.
               (e) Distribution. The vested portion of each grant of
Supplemental Company Match made to a Participant shall be payable to the
Participant or his / her Beneficiary at such time and in such form as elected by
the Participant pursuant to Article 5. These distributions shall be made in the
form of Company Stock except that the value of any partial shares shall be
distributed in the form of cash.
          3.11 Discretionary Stock Unit Grants.
               (a) Grant of Stock Units. At its sole discretion, the
Compensation & Organizational Development Committee of the Board may credit the
Deferral Account of an eligible Participant with such number of Stock Units as
shall be determined by the Compensation & Organizational Development Committee
of the Board.
               (b) Grant Terms, Vesting. The terms and conditions of any such
grant of Stock Units, including the vesting conditions of such grant, shall be
set forth in a separate Grant Agreement, subject to the requirements of this
Section 3.11.
               (c) Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split, or other change in corporate structure of the Company
affecting shares of Company Stock, the Compensation & Organizational Development
Committee may make appropriate equitable adjustments with respect to the Stock
Units credited to the Deferral Account of each Participant, including without
limitation, adjusting the date as of which such units are valued and/or
distributed, as the Compensation & Organizational Development Committee
determines is necessary or desirable to prevent the dilution or enlargement of
the benefits intended to be provided under the Plan.
               (d) No Shareholder Rights With Respect to Stock Units. Eligible
Participants shall have no rights as a shareholder with respect to the Stock
Units credited to their Deferral Accounts.
ARTICLE 4
In-Service Distributions and Unforeseeable Financial Emergencies
          4.1 In-Service Distributions.
               (a) In connection with Deferral Elections made with respect to
Plan Years beginning on or after the Effective Date, a Participant may elect to
receive a lump-sum distribution (an “In-Service Distribution”) of the Annual
Deferral Amount for a particular Plan Year on a future date. The In-Service
Distribution shall be equal to the Annual Deferral Amount plus any amounts
credited or debited on such amount in accordance with Section 3.6 and shall be
determined at the time the In-Service

18



--------------------------------------------------------------------------------



 



Distribution becomes payable. Subject to any discretion properly reserved to the
Employer under Code Section 409A and the other terms and conditions of the Plan,
each In-Service Distribution elected by the Participant shall be paid no later
than January 31st of any Plan Year designated by the Participant that is at
least 24 months after the first day of the Plan Year in which the Annual
Deferral Amount is actually deferred, or the next succeeding date during such
Plan Year on which the performance of the Measurement Funds can be measured. No
distribution of Company Stock will be made prior to a Participant’s Separation
from Service.
               (b) Notwithstanding anything to the contrary contained in
Section 4.1(a) or this Plan, a Participant may elect to change the time of
payment of a future In-Service Distribution by making a new election, in such
form and manner as the Committee shall direct or permit, at least 12 months
prior to the day in which such In-Service Distribution would have otherwise been
paid. The In-Service Distribution subject to such new election shall be payable
not earlier than five years after the date the In-Service Distribution would
have otherwise been paid, except in the case of an Unforeseeable Financial
Emergency under Section 4.3.
          4.2 Other Benefits Take Precedence Over In-Service Distribution. In
the event of the Participant’s Separation from Service, upon the Participant’s
death, Disability, or in the event of a Change in Control, any Annual Deferral
Amount, plus amounts credited or debited thereon or any value accruing to such
amount if invested in the Company Stock Fund that is subject to an In-Service
Distribution election shall not be paid in accordance with the requirements of
Section 4.1, but shall instead be paid in accordance with Article 5. Subject to
the requirements of Article 6, if applicable, in the event of the Participant’s
death prior to his / her Separation from Service, any Annual Deferral Amount,
plus amounts credited or debited thereon or value accruing to thereto, that is
subject to an In-Service Distribution election shall not be paid in accordance
with Section 4.1, but shall instead be paid in accordance with Article 5.
          4.3 Unforeseeable Financial Emergency. Effective as of the Effective
Date, if the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to receive a payout from the Plan with
respect to amounts other than Grandfathered Benefits attributable to deferrals
under the Applera Plan. The payout shall not exceed the lesser of the
Participant’s Deferral Account, calculated on the date of payment and less any
Grandfathered Benefits attributable to deferrals under the Applera Plan, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
taxes reasonably anticipated as a result of the payout. However, no payout will
be allowed under this Section 4.3 to the extent that the Unforeseeable Financial
Emergency may be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause a severe financial hardship). If the
Committee approves the Participant’s request for a distribution on account of an
Unforeseeable Financial Emergency, such distribution shall be made to the
Participant, in a single lump sum, as soon as administratively possible but not
more than 30 days following the date of the Committee’s approval.

19



--------------------------------------------------------------------------------



 



          Grandfathered Benefits attributable to deferrals under the Applera
Plan may be distributed on account of an unforeseeable financial emergency
pursuant to the terms governing such distributions contained in the Applera Plan
in effect prior to January 1, 2005.
ARTICLE 5
Termination Benefit, Death, Disability Benefit, Change in Control Benefit
          5.1 Termination Benefit. Effective as of the Effective Date, and
except as otherwise provided under the terms of the Plan, a Participant who
experiences a Separation from Service shall receive an amount equal to the total
vested amounts credited to his / her Deferral Account, reduced by any
forfeitures required under the terms of the Plan, determined as of the date such
amount becomes payable (the “Termination Benefit”).
          5.2 Payment of Termination Benefit. Effective January 1, 2011, a
Participant, in connection with his / her commencement of participation in the
Plan, shall elect to receive the Termination Benefit payable with respect to
amounts credited to the Participant’s Deferral Account during the Plan Year in
which the Participant commences participation as a single lump sum or as Annual
Installment Payments paid annually over a period of two to ten years, at the
Participant’s election. Prior to the beginning of each subsequent Plan Year, the
Participant shall elect to receive the Termination Benefit payable with respect
to amounts credited to the Participant’s Deferral Account during such subsequent
Plan Year as a single lump sum or as Annual Installment Payments paid annually
over a period of two to ten years, at the Participant’s election.
Notwithstanding the foregoing, with respect to a Termination Benefit payable
with respect to amounts deferred on or before December 31, 2010, the
Participant’s most recent distribution election which has been accepted by the
Committee shall govern the payout of the Participant’s Termination Benefit. The
Participant may change his / her election as to the form of his / her
Termination Benefit with respect to amounts credited to the Participant’s
Deferral Account during any particular Plan Year by making a new election in the
form and manner specified by the Committee, provided that: (i) any such change
of election shall be made at least 12 months prior to the Participant’s
Separation from Service, and (ii) distribution of the Participant’s Termination
Benefit with respect to amounts credited to the Participant’s Deferral Account
during such Plan Year may not be made or commence earlier than five years after
the date such amount would have otherwise become payable pursuant to the
Participant’s original distribution election. If the Participant has elected to
receive his / her Termination Benefit with respect to amounts credited to the
Participant’s Deferral Account during a particular Plan Year in the form of
Annual Installment Payments, those Annual Installment Payments shall include any
amounts credited or debited to the Participant’s Deferral Account as provided in
Section 3.6, above, or any value accruing to such amounts as are invested in the
Company Stock Fund pursuant to Section 3.7. If a Participant does not make any
election with respect to the payment of his / her Termination Benefit with
respect to amounts credited to the Participant’s Deferral Account during a
particular Plan Year, then the Participant’s Termination Benefit with respect to
amounts credited to the Participant’s

20



--------------------------------------------------------------------------------



 



Deferral Account during such Plan Year shall be paid to the Participant in a
single lump sum.
          Notwithstanding the foregoing, to the extent necessary to comply with
the requirements of Code Section 409A, a Participant’s Termination Benefit shall
be paid in accordance with any distribution elections made by the Participant
under the Applera Plan, the Invitrogen Plan, and/or the Excess Plan.
          5.3 Commencement of Payment. Generally, payment of a Participant’s
Termination Benefit shall be made or commence to be made not later than 60 days
following the Participant’s Separation from Service. Subsequent Annual
Installment Payments shall thereafter be paid on the anniversary of such initial
payment provided, however, that subject to any discretion properly reserved to
the Employer under Code Section 409A, in the case of Participants who are also
Specified Employees and Section 16(b) of the Securities Exchange Act in the case
of any Participant subject to such section, the Termination Benefit payable
under this Article 5 to a Participant who is a Specified Employee shall be paid
or commence to be paid no earlier than the date that is six months after the
Participant’s Separation from Service and no later than 30 days following such
date. Subsequent Annual Installment Payments, if any, paid to a Participant who
is a Specified Employee shall thereafter be paid not later than 30 days
following the anniversary of the Participant’s Separation from Service. Such
six-month delay in payment shall not apply to the payment of a Disability
benefit or a Change in Control benefit as described in Sections 5.5 or 5.7,
respectively.
          5.4 Payment on the Participant’s Death.
               (a) Death Prior to Separation from Service. All amounts held in a
Participant’s Deferral Account shall be 100% vested as of the date of the
Participant’s death if the Participant dies prior to Separation from Service.
Except to the extent Article 6 may apply, if a Participant dies prior to
Separation from Service, the Participant’s Deferral Account shall be paid to the
Participant’s Beneficiary in a single lump sum as soon as administratively
feasible, but not later than 60 days following the date on which the Committee
is provided with proof that is satisfactory to the Committee, in its sole
discretion, of the Participant’s death.
               (b) Death Prior to Completion of Payment of Termination Benefit.
If a Participant dies after Separation from Service but before the Termination
Benefit described in Section 5.1 is paid in full, payments of the Participant’s
unpaid Termination Benefit shall continue to be made to the Participant’s
Beneficiary in the same amounts and at the same times as the Termination Benefit
would have been paid to the Participant had the Participant survived.
Notwithstanding the foregoing, effective as of the Effective Date, if a
Participant dies after Separation from Service but before the Termination
Benefit is paid in full, the Participant’s unpaid Termination Benefit shall be
paid to the Participant’s Beneficiary in a single lump sum, and shall be paid as
soon as administratively feasible, but not later than 60 days following the date
on which the Committee is provided with proof that is satisfactory to the
Committee, in its sole discretion, of the Participant’s death.

21



--------------------------------------------------------------------------------



 



          5.5 Disability. All amounts held in a Participant’s Deferral Account
shall be 100% vested as of the date of the Participant’s Disability if the
Participant becomes Disabled prior to Separation from Service. Upon a
determination by the Committee that a Participant is Disabled, he or she shall
be entitled to receive a “Disability Benefit” equal to the 100% vested value of
his / her Deferral Account, based upon the value of such Deferral Account as of
the date of distribution. The Disability Benefit will be paid to the Participant
in a single lump sum as soon as administratively feasible, but in no event later
than 60 days after the Committee determines that the Participant is Disabled.
          5.6 Separation from Service Without Cause. Upon a Participant’s
involuntary Separation from Service without Cause, as the term “Cause” is
defined in Section 1.40, all amounts held in a Participant’s Deferral Account
shall be 100% vested.
          5.7 Change in Control.
               (a) All amounts held in a Participant’s Deferral Account shall be
100% vested as of the date of a Change in Control. In addition, notwithstanding
the requirements of Sections 3.8 and/or 3.9 to the contrary, any Make-Up Match
or Supplemental Company Match awarded to a Participant shall be 100% vested as
of the date of a Change in Control. Upon the occurrence of a Change in Control,
the Participant shall be entitled to receive a “Change in Control Benefit” equal
to the total of the following amounts: (i) the value of any amounts in the
Participant’s Deferral Account that were previously deferred under the
Invitrogen Plan; (ii) the value of any amounts in the Participant’s Deferral
Account that were deferred by, or on behalf of, the Participant on or after the
Effective Date; (iii) the value of any Make-Up Match awarded to the Participant
on or after the Effective Date; and (iv) the value of any Supplemental Company
Match. The value of any Make-Up Match or Supplemental Company Match included in
the Change in Control Benefit, as described above, shall be determined in
accordance with the requirements of Section 3.6.
               (b) The Change in Control Benefit will be paid to the Participant
in a single distribution (either in cash or Company Stock, depending on the type
of deferral) as soon as administratively feasible, but in no event later than
60 days after the date the occurrence of the Change of Control is communicated
in writing to any member of the Committee.
          5.8 Valuation of Distributions. Distributions made under the terms of
the Plan shall be valued as of the date of distribution to the Participant or
his / her Beneficiary.
ARTICLE 6
Pre-Retirement Survivor Benefits Under Applera Plan
          6.1 Application. This Article 6 shall apply only to Participants who
made Pre-Retirement Survivor Benefit elections under the terms of the Applera
Plan with respect to amounts deferred prior to the Effective Date, and any
earnings on such

22



--------------------------------------------------------------------------------



 



amounts. Such a Participant, in connection with his / her commencement of
participation in the Applera Plan, may have elected to have a Pre-Retirement
Survivor Benefit paid to his / her Beneficiary in a lump sum or pursuant to an
Annual Installment Method of 5, 10, or 15 years. In such case, the election most
recently accepted by the Committee prior to the Effective Date shall govern the
payout of the Participant’s Pre-Retirement Survivor Benefit to his / her
Beneficiary.
          6.2 Pre-Retirement Survivor Benefit. If a Participant described in
Section 6.1 dies before he or she experiences a Separation from Service, the
Participant’s Beneficiary shall receive a “Pre-Retirement Survivor Benefit”
equal to the value of any amounts held in the Participant’s Deferral Account
that were deferred under the Applera Plan prior to the Effective Date, plus any
earnings on such amounts. The Pre-Retirement Survivor Benefit shall be
determined as of the date such amount becomes payable to the Beneficiary (rather
than the date of the Participant’s death).
          6.3 Payment of Pre-Retirement Survivor Benefit. If the Participant has
elected for his / her Beneficiary to receive the Pre-Retirement Survivor Benefit
pursuant to an Annual Installment Method, such installment payments shall
include earnings (if any) on amounts in the Participant’s Deferral Account that
were deferred under the Applera Plan prior to the Effective Date, as provided in
Section 3.6 above. Subject to any discretion properly reserved to the Employer
under Code Section 409A, payment of the Pre-Retirement Survivor Benefit shall be
made or commence no later than 60 days following the date on which the Committee
is provided with proof that is satisfactory to the Committee, in its sole
discretion, of the Participant’s death. If the Participant was a Specified
Employee, the payment date shall be deferred for six months following the date
proof of death is provided to the Committee.
ARTICLE 7
Beneficiary Designation
          7.1 Beneficiary. Each Participant shall have the right, at any time,
to designate his or her Beneficiary (both primary as well as contingent) to
receive any benefits payable under the Plan upon his or her death. The
Beneficiary designated under the Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.
          7.2 Beneficiary Designation; Change; Spousal Consent. A Participant
shall designate his / her Beneficiary in the form and manner specified by the
Committee. A Participant shall have the right to change his / her Beneficiary by
complying with the terms of the Committee’s rules and procedures, as in effect
from time to time. If a married Participant names someone other than his / her
spouse as a Beneficiary, a spousal consent, in the form designated by the
Committee, must be signed by that Participant’s spouse and returned pursuant to
procedures determined by the Committee. Upon the acceptance by the Committee of
a new Beneficiary designation, all Beneficiary designations previously made
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary designation made by the Participant prior to the Participant’s
death.

23



--------------------------------------------------------------------------------



 



          7.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.
          7.4 Doubt as to Beneficiary. To the extent permitted by Code
Section 409A, if the Committee has any doubt as to the proper Beneficiary to
receive payments pursuant to the Plan, the Committee shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.
          7.5 Discharge of Obligations. The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge all Employers and the
Committee from all further obligations under the Plan with respect to the
Participant, and that Participant’s rights under the Plan shall terminate upon
such full payment of benefits.
ARTICLE 8
Leave Of Absence
          8.1 Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.
          8.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer.
ARTICLE 9
Termination, Amendment or Modification
          9.1 Termination. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to terminate the Plan at
any time by action of the Committee. Upon termination of the Plan, each affected
Participant’s (or Beneficiary’s) remaining Deferral Account shall be distributed
only to the extent permitted by Code Section 409A. The Plan shall automatically
be terminated upon notice to the Committee of a Change in Control.
          9.2 Amendment. The Committee may, at any time, amend or modify the
Plan in whole or in part, to the extent permitted by Code Section 409A; provided
that no amendment or modification shall, without the consent of each Participant
affected thereby, (i) decrease or restrict the value of a Participant’s Deferral
Account in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Separation from Service as of
the effective date of the amendment or

24



--------------------------------------------------------------------------------



 



modification, or (ii) modify this Section 9.2. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification.
          9.3 Committee and Amendment of Plan. Notwithstanding Section 9.2
above, to the extent permitted by Code Section 409A, the Committee is authorized
and empowered to establish, modify, amend, and/or terminate the Plan.
          9.4 Effect of Payment. The full payment of the applicable benefit
under Articles 4, 5, and 6 of the Plan shall completely discharge all
obligations to a Participant and his / her designated Beneficiaries under the
Plan and the Participant’s rights under the Plan shall terminate.
ARTICLE 10
Administration
          10.1 Committee Duties. The Plan shall be administered by the Benefits
Administration Committee (the “Committee”) which shall be appointed by the
Compensation & Organizational Development Committee. Members of the Committee
may be Participants under the Plan. The Committee shall also have the absolute
discretion and authority to (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and
(b) decide or resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.
          10.2 Agents. In the administration of the Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Employer.
          10.3 Binding Effect of Decisions. The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
          10.4 Indemnity of Committee. The Company shall indemnify and hold
harmless the members of the Committee and any Employee to whom the duties of the
Committee may be delegated against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to the Plan, except in the case of willful misconduct by the Committee or any of
its members or any such Employee.

25



--------------------------------------------------------------------------------



 



ARTICLE 11
Other Benefits and Agreements
          11.1 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 12
Claims Procedures
          12.1 Claims Procedure.
               (a) A Claimant must submit a claim for benefits under the Plan to
the Committee in writing. The Committee shall have the absolute power, authority
and discretion to adjudicate claims. The Claimant shall be notified in writing
of any adverse decision with respect to his / her claim within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the Claimant and shall include:
                    (i) the specific reason or reasons for the denial;
                    (ii) specific references to the pertinent Plan provisions on
which the denial is based;
                    (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
as to why such material or information is necessary;
                    (iv) an explanation of the Plan’s claim review procedures;
and
                    (v) a statement of the Claimant’s right to bring civil
action under ERISA.
If special circumstances require an extension of time for processing the initial
claim, a written notice of the extension and the reason for the extension shall
be furnished to the Claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
               (b) In the event a claim for benefit is denied, the Claimant or
his / her duly authorized representative, at the Claimant’s expense, may appeal
the denial to the Committee within sixty (60) days of the receipt of written
notice of denial. In pursuing such appeal, the Claimant or his / her duly
authorized representative may:

26



--------------------------------------------------------------------------------



 



                    (i) request in writing that the Committee review the denial;
                    (ii) review all relevant documents, records, and other
information relevant to the claim; and
                    (iii) submit issues and comments in writing.
               The decision on review shall be made within sixty (60) days of
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after receipt
of a request for review. If such an extension of time is required, written
notice of the extension shall be furnished to the Claimant before the end of the
original sixty (60) day period which explains the reasons for the extension and
the date a decision is expected. The decision on review shall be written in a
manner calculated to be understood by the Claimant, and shall include specific
references to the pertinent Plan provisions on which such denial is based, a
statement that Claimants can receive free of charge copies of all documents,
records, and other information relevant to the claim; a statement describing the
Claimant’s right to bring civil action under ERISA; and a description of
voluntary appeals procedures, if any, offered by the Plan.
          12.2 Legal Action. A Claimant’s compliance with the foregoing
provisions of this Article 12 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under the
Plan.
ARTICLE 13
Trust
          13.1 Establishment of the Trust. The Company shall establish the
Trust, and the Employer may transfer over to the Trust such assets as the
Employer determines, in its sole discretion.
          13.2 Interrelationship of the Plan and the Trust. The provisions of
the Plan and the Plan Agreement shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Employer, Participants, and the creditors of the
Employer to the assets transferred to the Trust. The Employer shall at all times
remain liable to carry out its obligations under the Plan.
          13.3 Distributions From the Trust. The Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under the Plan.

27



--------------------------------------------------------------------------------



 



ARTICLE 14
Miscellaneous
          14.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3), and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.
          14.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights,
interests, or claims in any property or assets of the Employer. For purposes of
the payment of benefits under the Plan, any and all of the Employer’s assets
shall be, and remain, the general, unpledged unrestricted assets of the
Employer. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.
          14.3 Employer’s Liability. Except as otherwise set forth herein, this
Plan supersedes and shall be in lieu of all prior plans, arrangements, or
understandings regarding the benefits provided by the Plan, whether written or
oral.
          14.4 Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, alienate, or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment, or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, or be transferable to a spouse or former spouse except
as may be required pursuant a judgment, decree or order (including approval of a
property settlement) which relates to the provision of child support, alimony,
or marital rights to a spouse, former spouse, child or other dependent, and
which is made pursuant to a State domestic relations law.
          14.5 Not a Contract of Employment. The terms and conditions of the
Plan shall not be deemed to constitute a contract of employment between the
Employer and a Participant. Such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, except as
otherwise expressly provided in a written employment agreement. Nothing in the
Plan shall be deemed to give a Participant the right to be retained in the
service of the Employer as an Employee or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

28



--------------------------------------------------------------------------------



 



          14.6 Furnishing Information. A Participant or his / her Beneficiary
shall cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
          14.7 Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
          14.8 Captions. The captions of the articles, sections, and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
          14.9 Governing Law. To the extent not otherwise preempted by ERISA,
the provisions of the Plan shall be construed and interpreted according to the
internal laws of the State of Delaware without regard to its conflicts of laws
principles.
          14.10 Notice. Any notice or filing required or permitted to be given
to the Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Life Technologies Corporation
5791 Van Allen Way
Carlsbad, CA 92008
Attn: Benefits Administration Committee
          Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
          Any notice or filing required or permitted to be given to a
Participant under the Plan shall be sufficient if in writing and hand-delivered,
or sent by mail, to the last known address of the Participant.
          14.11 Successors. The provisions of the Plan shall bind and inure to
the benefit of the Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.
          14.12 Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and, except as otherwise provided in Section 14.15,
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

29



--------------------------------------------------------------------------------



 



          14.13 Validity. In case any provision of the Plan shall be determined
to be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.
          14.14 Incompetency. If the Committee determines in its discretion that
a benefit under the Plan is to be paid to a minor, a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative, or person having the care and custody of such
minor, incompetent, or incapable person. The Committee may require proof of
minority, incompetence, incapacity, or guardianship, as it may deem appropriate,
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.
          14.15 Distribution in the Event of Taxation. If any portion of a
Participant’s Deferral Account becomes subject to federal income tax as a result
of a failure to comply with Code Section 409A prior to the time such Deferral
Account would otherwise be distributed in accordance with Articles 4, 5, or 6,
the Employer may permit a distribution of a portion of such Deferral Account not
to exceed the amount required to be included in income as a result of a failure
to comply with Code Section 409A. If any portion of a Participant’s Deferral
Account becomes subject to any FICA or other federal or state employment tax
obligations arising from participation in the Plan that apply to amounts
deferred under the Plan before the amount is paid under Section 4, 5 or 6, the
Employer shall permit a distribution of a portion of such Deferral Account not
to exceed the amount of such taxes due as a result of participation in the Plan.
          14.16 FICA, Other Taxes and Deductions. For each Plan Year in which a
Participant makes an effective Deferral Election, the Employer shall withhold
from the Participant’s Base Annual Salary, Director’s Fees and/or Annual Bonus,
as the case may be, in a manner determined by the Employer, the Participant’s
share of FICA and other federal or state employment taxes on any Annual Deferral
Amount, as well as the Participant’s share of the cost of any employee benefits
or other items which would otherwise be deducted from the Participant’s pay in
the absence of such deferral. The Participant’s Deferral Elections shall only be
made with respect to amounts of Base Annual Salary, Director’s Fees and/or
Annual Bonus, net of the reductions described above.
          14.17 Insurance. The Employer, on its own behalf or on behalf of the
trustee of the Trust, may, in its sole discretion, apply for and procure
insurance on the life of a Participant, in such amounts and in such forms as the
Employer may choose. The Employer or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employer shall submit to medical examinations and
supply such information and execute such documents as may be

30



--------------------------------------------------------------------------------



 



required by the insurance company or companies to whom the Employer has applied
for insurance.
          14.18 Legal Fees To Enforce Rights After Change in Control. This
Section 14.18 shall apply only to a Participant if, upon the date on which
occurs an event which would have constituted a “Change in Control” under the
definition of such term applicable prior to the Effective Date, the
Participant’s Deferral Account contain amounts deferred by such Participant
under the Applera Plan or the Excess Plan prior to the Effective Date, which
amounts are not distributed to the Participant pursuant to Section 5.6. If,
following a Change in Control, it should appear to such Participant that the
Company, the Employer, or any successor corporation has failed to comply with
any of its obligations under the terms of the Applera Plan or the Excess Plan as
in effect prior to the Effective Date, or any agreement thereunder or, if the
Company, the Employer, or any other person takes any action or institutes any
litigation or other legal action designed to deny, diminish, or to recover from
any Participant the benefits which were intended to be provided under the
Applera Plan or the Excess Plan under the terms of such plans as in effect prior
to the Effective Date, then to the extent permitted by Code Section 409A, the
Company and the Employer irrevocably authorize such Participant to retain
counsel of his / her choice at the expense of the Company and the Employer (who
shall be jointly and severally liable) to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company, the Employer or any director,
officer, shareholder, or other person affiliated with the Company, the Employer
or any successor thereto in any jurisdiction. Any payments provided for in this
Section 14.18 shall be structured to comply with the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv).
          14.19 Action by the Employer. Any action required or permitted of the
Employer under the Plan shall be by resolution of its Benefits Administration
Committee or by a person or persons authorized by resolution of the Committee.
          14.20 Tax Withholding. The Employer or the trustee of the Trust shall
withhold, in such manner as determined by the Employer or the trustee (as the
case may be) in its sole discretion, from any payments made to a Participant
under the Plan such amount or amounts as may be required to comply with all
federal, state, and local income, employment, and other withholding obligations.
          14.21 Effect on Other Employee Benefit Plans. Any benefit paid or
payable under this Plan shall not be included in a Participant’s compensation
for purposes of computing benefits under any employee benefit plan maintained or
contributed to by the Employer except as may otherwise be required under the
terms of such employee benefit plan.
          14.22 Compliance with Code Section 409A. The Plan and the benefits
provided hereunder are intended to comply with Code Section 409A and the
regulations and guidance issued thereunder to the extent applicable thereto.
Notwithstanding any provision of the Plan to the contrary, the Plan shall be
interpreted and construed consistent with this intent. All references to Code
Section 409A shall include the

31



--------------------------------------------------------------------------------



 



regulations and guidance issued thereunder. Although the Company intends to
administer the Plan so that it will comply with, the requirements of Code
Section 409A, the Employers, do not represent or warrant that the Plan will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law. Neither the Company, its Affiliates, nor their
respective directors, officers, employees or advisers shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant might owe as a result of
participation in the Plan.
          14.23 Permissible Accelerations of Payment. To the extent not
otherwise specifically addressed in this Plan, the Company reserves the right,
exercisable in its sole discretion, to accelerate payments under this Plan to
the extent permitted by, and in accordance with, Treas. Reg. §1.409A-3(j)(4).
          14.24 Small Amount Cashout. If, upon a Participant’s Separation from
Service or death, such Participant’s Deferral Account balance is less than the
then-applicable dollar amount under Code Section 402(g)(1)(B), then
notwithstanding any prior election to the contrary, the Participant or the
Participant’s Beneficiary, as the case may be, shall be paid the Participant’s
entire Deferral Account balance in a single lump sum payment, provided that such
payment results in the termination and liquidation of the entirety of such
Participant’s interest under the Plan, including all agreements, methods,
programs or other arrangements which would be aggregated with the Plan under
Treas. Reg. §1.409A-1(c)(2).

32